Per Curiam,
1. It is objected that the petition did not set forth that the division of the borough into wards was necessary “ to.suit the convenience of the inhabitants thereof,” but only represented *169that the petitioners’ “ interests and that of the citizens and taxpayers of the said borough would be promoted by a division of the borough into wards.” This objection was not raised until after the commissioners made their report,, and' at the worst is not a substantial or a jurisdictional defect. The Act of May 14, 1874, P. L. 159, under which the proceedings were had, does not declare what the petition shall contain. It simply provides,, in the first section, that the several courts of quarter sessions shall have authority to divide boroughs into wards, “ so as to suit the convenience of the inhabitants thereof,” and in the second section, that “ upon application by petition of at least twenty freeholders resident in the borough .... for the purpose of dividing any borough into wards, .... the said court shall appoint three impartial men to inquire into the propriety of granting the prayer of the petition,” etc. The petition in the present case was signed by the required number of petitioners and averred substantial reasons for the division. It was sufficient to give the court jurisdiction to appoint commissioners, and to divide the borough into wards “so as to suit the convenience of the inhabitants thereof,” if the subsequent proceedings were in conformity to law, and the court was convinced that the convenience of the inhabitants would be promoted thereby. The petition in In re Gettysburg, 90 Pa. 855, was in the form objected to here, and while this feature of it was not discussed, the fair inference from the decision is that such a petition was deemed sufficient to give jurisdiction.
2. After setting forth the reasons for the division into wards the petition proceeds, “ and to that end they do respectfully pray the court to appoint three impartial men to inquire into the propriety and expediency of granting the prayer of the petitioners and to report their opinion on such propriety and expediency, .... and to return a plot of the borough with, lines and boundaries of the wards if they recommend any,” etc. This quotation from the petition is a conclusive answer to the objection that a division of 'the borough into vfards was not prayed for. The petition could not be construed otherwise without resorting to hypercriticism. /
3. The remaining objection urged by the appellants is that there is no finding by the commissioners that)' the division recommended will-“ suit the convenience of the inhabitants.” But *170that this was the opinion of the commissioners, and that they were governed in the performance of their duties by the principles declared in Brown v. Fowzer, 114 Pa. 446, we think is necessarily implied in their report, that after inquiring into the propriety and expediency of dividing the borough into wards, and fully considering the testimony offered on both sides and the arguments of counsel, they were of opinion “ that it is desirable and proper that the prayer of the petitioners should be granted, and that the interests of the citizens and inhabitants of the borough ” will be best subserved by the division thereof into wards, according to the boundaries set forth in the report.
All the assignments of error are overruled and the proceedings are affirmed.